      Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICARDO WHITING,                           :   CIVIL ACTION NO. 3:19-CV-1464
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
PENNSYLVANIA DEPARTMENT                    :
OF CORRECTIONS, et al.,                    :
                                           :
                   Defendants              :

                                 MEMORANDUM

      This is a prisoner civil rights case under 42 U.S.C. § 1983, in which plaintiff

Ricardo Whiting alleges that he was subjected to deliberate indifference to a serious

medical need in violation of the Eighth Amendment. Defendants have moved for

summary judgment. The motion will be granted.
      Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 2 of 9




   I. Factual Background & Procedural History 1

      Whiting is currently incarcerated in the Pennsylvania Department of

Corrections (“DOC”). (Doc. 26 ¶ 1; Doc. 39 ¶ 1). Prior to February 2018, he was

incarcerated in the State Correctional Institution in Huntingdon, Pennsylvania

(“SCI-Huntingdon”). (Doc. 26 ¶ 2; Doc. 39 ¶ 2). While at SCI-Huntingdon, Whiting

received pain medication for a bullet that was lodged in his hip. (Doc. 26 ¶ 3; Doc.

39 ¶ 3). He was not charged for the pain medication while he was at SCI-

Huntingdon. (Doc. 26 ¶ 3; Doc. 39 ¶ 4).

      On February 22, 2018, Whiting was transferred from SCI-Huntingdon to

another prison in the DOC system, SCI-Mahanoy. (Doc. 26 ¶ 6; Doc. 39 ¶¶ 2, 4).

Whiting was seen by SCI-Mahanoy medical staff on two occasions following his

transfer, and the staff informed him that he would have to a $5 copay to continue


      1
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” M.D. PA. L.R. 56.1. A party
opposing a motion for summary judgment must file a separate statement of material
facts, responding to the numbered paragraphs set forth in the moving party’s
statement and identifying genuine issues to be tried. Id. In this case, Whiting’s
statement is not directly responsive to defendants’ statement, but it does address
and concur in many of defendants’ factual assertions. (See Doc. 39). A counter-
statement of material facts that does not respond directly to the movants’ statement
is not allowed by the Local Rules of this district, see, e.g., Holt v. Commonwealth of
of Pa., State Police Dep’t, No. 1:18-CV-2448, 2021 WL 3511104 (M.D. Pa. Aug. 10,
2021); Barber v. Subway, 131 F. Supp. 3d 321, 322 n.1 (M.D. Pa. 2015), but the court
will nonetheless consider Whiting’s statement as part of its liberal construction of
his filings. See, e.g., Sause v. Bauer, 585 U.S. __, 138 S. Ct. 2561, 2563 (2018) (noting
that district courts must liberally construe filings from pro se litigants). Unless
otherwise noted, the factual background herein derives from the parties’ Rule 56.1
statements of material facts. (See Docs. 26, 39). To the extent the parties’
statements are undisputed or supported by uncontroverted record evidence, the
court cites directly to the statements of material facts.

                                           2
      Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 3 of 9




receiving his medication. (Doc. 26 ¶¶ 7, 10; Doc. 39 ¶ 10). Whiting filed a grievance

to complain about the fact that he had to pay for the medication on June 11, 2018.

(Doc. 26 ¶ 11; Doc. 39 ¶ 11). Defendant Deborah Fryer, an R.N. employed by SCI-

Mahanoy, denied the grievance on June 25, 2018. (Doc. 26 ¶ 12; Doc. 39 ¶ 11).

Whiting subsequently appealed the grievance through all required levels of the

DOC’s grievance process. (Doc. 26 ¶¶ 13–17; Doc. 39 ¶¶ 11–14).

      Whiting initiated the present case in the Schuylkill County Court of Common

Pleas on October 15, 2018. Defendants removed the case to this district on August

22, 2019. The parties stipulated to the dismissal of defendant Wexford Health

Services, Inc. on November 14, 2019, and the court accepted that stipulation on the

following day.

      Defendants moved for summary judgment on October 14, 2020, 2 and filed a

brief in support of the motion on November 30, 2020. Whiting opposed the motion

on May 26, 2021, and the court received his brief on June 7, 2021. Defendants did

not file a reply brief in support of the motion, and the motion is now ripe for the

court’s disposition.

II.   Legal Standard

      Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of




      2
       Because Defendant R. Miller has not been served with process, he has not
moved for summary judgment or otherwise responded to the complaint.


                                           3
       Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 4 of 9




proof tasks the non-moving party to come forth with “affirmative evidence, beyond

the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). The court is to view the evidence “in the light most

favorable to the non-moving party and draw all reasonable inferences in that party’s

favor.” Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014). This

evidence must be adequate, as a matter of law, to sustain a judgment in favor of the

non-moving party on the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250-57 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89

(1986). Only if this threshold is met may the cause of action proceed. See Pappas,

331 F. Supp. 2d at 315.

III.   Discussion

       Defendants raise four arguments in support of summary judgment. First,

that Whiting cannot demonstrate that defendant Fryer was personally involved in

the alleged constitutional violations. Second, that defendants DOC and SCI-

Mahanoy medical department are entitled to sovereign immunity under the

Eleventh Amendment and are not persons subject to suit under § 1983. Third, that

Whiting has failed to file a certificate of merit supported by the opinion of a doctor.

And fourth, that defendant R. Miller is entitled to summary judgment because he

was not served with process within 90 days after the complaint was filed. The court

addresses these arguments seriatim.




                                            4
      Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 5 of 9




      A.     Personal Involvement

      We first address whether defendant Fyer is entitled to summary judgment

based on a lack of personal involvement. A defendant cannot be liable for a

violation of a plaintiff’s civil rights unless the defendant was personally involved in

the violation. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 289 (3d Cir. 2018). The

defendant’s personal involvement cannot be based solely on a theory of respondeat

superior. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Rather, for a

supervisor to be liable for the actions of a subordinate, there must be evidence of

personal direction or actual knowledge and acquiescence. Id. A defendant’s review

and denial of a prisoner’s grievance is not sufficient to establish the defendant’s

personal involvement in an underlying violation of the prisoner’s constitutional

rights. Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020).

      Defendants argue that Fryer is entitled to summary judgment because her

only involvement in the alleged constitutional violations was her denial of Whiting’s

grievance. (Doc. 29 at 6–7). Whiting acknowledges that Fyer’s only involvement

was in denying his grievance, but argues that this constitutes personal involvement

because Fyer could have corrected or remedied the wrong by granting his

grievance and failed to do so. (Doc. 40 at 4).

      We find that Fryer is entitled to summary judgment. It is undisputed that

Fryer’s only involvement in the alleged constitutional violations was denying

Whiting’s prison grievance, and the denial of a prison grievance is plainly not

sufficient to establish a defendant’s personal involvement in a constitutional

violation. Dooley, 957 F.3d at 374.

                                           5
       Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 6 of 9




       B.     Eleventh Amendment Immunity

       We next consider whether DOC and SCI-Mahanoy medical department are

entitled to sovereign immunity. The United States Constitution prohibits a private

citizen from bringing a suit against a nonconsenting state and its agencies. Allen v.

Cooper, 589 U.S. __, 140 S. Ct. 994, 1000 (2020). Congress may abrogate a state’s

sovereign immunity when it does so through unequivocal statutory language and its

action is based on some constitutional provision that allows Congress to encroach

on the state’s sovereign immunity. Id. at 1001. Defendants argue that DOC and

SCI-Mahanoy medical department are immune from suit because the

Commonwealth of Pennsylvania has not consented to suit and Congress has not

abrogated sovereign immunity for this type of claim. (Doc. 29 at 7–8).

       Defendants’ argument is mistaken. By voluntarily removing this case from

state court to federal court, defendants waived their immunity from suit. Lombardo

v. Pa., Dep’t of Public Welfare, 540 F.3d 190, 197 (3d Cir. 2008).

       Our sovereign immunity inquiry is not at an end, however, as sovereign

immunity “includes both immunity from suit in federal court and immunity from

liability,” and a state may waive one form of immunity without waiving the other.

Id. at 193. When a state voluntarily removes a case from state court and waives its

immunity from suit, the state “retains all defenses it would have enjoyed had the

matter been litigated in state court, including immunity from liability.” Id. at 198.

Defendants invoke immunity from liability in this case, arguing that the exceptions

to sovereign immunity that Pennsylvania has created by statute do not apply. (Doc.

29 at 7–8).

                                            6
       Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 7 of 9




       Defendants are again mistaken. By statute, Pennsylvania has waived

sovereign immunity for claims arising from “[a]cts of health care employees of

Commonwealth agency medical facilities or institutions or by a Commonwealth

party who is a doctor, dentist, nurse or related health care personnel.” 42 PA. CONS.

STAT. § 8522(b)(2). Pennsylvania has expressly reserved this immunity for claims

brought in federal court, see id. § 8521(b); Downey v. Pa. Dep’t of Corr.

968 F.3d 299, 310 (3d Cir. 2020), but its removal of the case to this court waives that

defense. See Lombardo, 540 F.3d at 197.

       In sum, DOC and SCI-Mahanoy medical department are not entitled to

sovereign immunity because they have waived immunity from suit by removing the

case to this district and because the Commonwealth has waived immunity from

liability by statute.

       C.     Suits Against Institutional Defendants Under § 1983

       Defendants also assert that DOC and SCI-Mahanoy medical department are

entitled to summary judgment because they are not amenable to suit under § 1983.

We turn now to that argument.

       Section 1983 allows a plaintiff to bring suit against any “person” who violates

the plaintiff’s constitutional rights while acting under color of state law. 42 U.S.C.

§ 1983. Neither states nor state agencies are considered persons that are amenable

to suit under § 1983. Karns v. Shanahan, 879 F.3d 504, 519 (3d Cir. 2018); Estate of

Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 854 (3d Cir. 2014). Based

on this standard, the United States Court of Appeals for the Third Circuit has held

that DOC and its subdivisions are not persons amenable to suit under § 1983. Curtis

                                           7
       Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 8 of 9




v. Everette, 489 F.2d 516, 521 (3d Cir. 1973); see also, e.g., Pettaway v. SCI Albion,

487 F. App’x 766 (3d Cir. 2012) (nonprecedential).

      We will accordingly grant summary judgment to DOC and SCI-Mahanoy

medical department because they are not persons amenable to suit under § 1983.

Curtis, 489 F.2d at 521.

      D.     Service of Process

      Finally, we address whether Whiting’s claims against defendant R. Miller

should be dismissed for lack of service under Federal Rule of Civil Procedure 4(m).

Rule 4(m) states that if a defendant “is not served within 90 days after the complaint

is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be

made within a specified time.” FED. R. CIV. P. 4(m). Defendants move for dismissal

of all claims against R. Miller because the complaint in this case was filed on

October 15, 2018, and R. Miller has not been served with process. (Doc. 29 at 10).

Whiting does not respond to this argument in his brief. (See Doc. 40). We will

accordingly dismiss all claims against defendant R. White without prejudice. 3




      3
        Because we have determined that defendants are entitled to summary
judgment or dismissal on the basis of other arguments, we will not address
defendants’ argument that they are entitled to summary judgment based on the
lack of a certificate of merit.


                                            8
      Case 3:19-cv-01464-CCC-LT Document 41 Filed 08/19/21 Page 9 of 9




IV.   Conclusion

      We will grant defendants’ motion (Doc. 25) for summary judgment and

additionally dismiss all claims against defendant R. Miller without prejudice. An

appropriate order shall issue.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:   August 19, 2021
